Name: 2001/161/EC: Council Decision of 26 February 2001 extending Decision 91/482/EEC on the association of the overseas countries and territories with the European Community
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  executive power and public service
 Date Published: 2001-02-28

 Avis juridique important|32001D01612001/161/EC: Council Decision of 26 February 2001 extending Decision 91/482/EEC on the association of the overseas countries and territories with the European Community Official Journal L 058 , 28/02/2001 P. 0021 - 0021Council Decisionof 26 February 2001extending Decision 91/482/EEC on the association of the overseas countries and territories with the European Community(2001/161/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Decision 91/482/EEC(1), and in particular Article 240(4), second subparagraph thereof,Having regard to the proposal from the Commission,Whereas:(1) Pending the entry into force of a new Council Decision on the association of the overseas countries and territories (OCT) with the European Community, the applicable provisions under Decision 91/482/EEC should be extended until the entry into force of the new Decision, but not beyond 1 December 2001.(2) For the purpose of continuing participation by OCT nationals, account should be taken on a transitional basis of new Community programmes which succeed those which have lapsed or which are established in the interim period,HAS DECIDED AS FOLLOWS:Article 1Decision 91/482/EEC is amended as follows:1. Article 233c, shall be amended as follows:(a) the introductory wording shall be replaced by the following:"The following programmes, and any programmes succeeding them, shall apply to OCT nationals, in accordance with the conditions applicable for their Member State.";(b) the following paragraph shall be added:"The Commission may modify this list at the request of an OCT or a Member State or on its own initiative, in order to include any relevant new future programmes."2. Article 240(1) shall be replaced by the following:"1. This Decision shall apply until 1 December 2001."Article 2This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 March 2001.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 263, 19.9.1991, p. 1. Decision as last amended by Decision 2000/169/EC (OJ L 55, 29.2.2000, p. 67).